               Case 1:20-cv-10558-SHS Document 23 Filed 03/19/21 Page 1 of 1



PeRKINSCOie                                                  1155 Avenue of the Americas
                                                             22nd Floor
                                                                                           0 +1.212.262.6900
                                                                                           0 +1.212.977.1649
                                                             New York. NY 10036-2711          PerkinsCoie.com



March 19, 2021                                                   Thomas L. Holt
                                                                 THolt@perkinscoie.com
                                                                 D. + 1.21 2.26 1.6894
                                                                 F. + 1.21 2.399.8094
VIA ECF FILING

Honorable Sidney H. Stein
U.S . District Court for the Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse                             MEMO ENDORSED
500 Pearl Street
New York, NY 10007-1312

Re:          Antetokounmpo v. Florville, Case No. 1:20-cv-10558-SHS

Dear Judge Stein:

We represent the Defendant Rene Florville (" Defendant") in this case and submit this letter motion
with the consent of Plaintiff Giannis Antetokounmpo ("Plaintiff') to request that the Court reset
the deadline for Defendant to respond to Plaintiffs pending motion for default judgment.

By way of background, Plaintiff filed his complaint in this action on December 14, 2020 (Dkt.
No . 1). Defendant did not respond to the complaint and a Certificate of Default was entered on
January 12, 2021 (Dkt. No. 11). On February 26, 2021 , Plaintiff filed a motion for default
judgment (Dkt. No . 16). Defendant' s response to the motion for default judgment was due
last Friday, March 12, 2021. Defendant did not file a timely response, as he was not
represented by counsel and did not appreciate the posture of the case or the pending motion for
default. Upon learning of the situation, Defendant promptly retained counsel yesterday, March
 18, 2021.

The parties agree that a 21-day extension of time of the March 12, 2021 response deadline is
appropriate to permit Defendant' s counsel an opportunity to assess the underlying facts and
respond to Plaintiffs motion for default judgment. This extension would also afford the parties
an opportunity to explore settlement and otherwise serve the interests of judicial economy.

In view of the above, the parties respectfully request that the time within which Defendant must
respond to Plaintiffs motion for default judgment is extended up to and including April 2, 2021.

This is the first such request and is made in good faith and not for purposes of delay.

Respectfully,                     Request granted.
Isl Thomas L. Holt
Thomas L. Holt                    Dated: New York, New York
                                         March 19, 2021
Counsel for Defendant




Per1<1ns Cme LLP
                                                                                 Si ney H. Stein, U.S.D.J.
